DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.

The amendments and arguments presented in the papers filed 12/2/2020 have been thoroughly considered. The Examiner’s responses to the Remarks are detailed below this Office action.

Claim Interpretation
            The term “fragmenting” or “fragment the DNA” is interpreted in view of the instant specification. The specification on page 8, lines 3-8 states:
As used herein the term “fragmenting”, which is interchangeably referred to as “cleaving”, “digesting” or “restricting” refers to an enzymatic reaction that selectively breaks the phosphodiester bonds between two adjacent nucleotides in both strands of a double-stranded DNA molecule, thereby resulting in a double-stranded break in the DNA molecule. To generate at least one fragment, at least two cleavage events directed at different pre-defined sites in the DNA molecule must take place.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 12-15, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406; previously cited) in view of Lonberg (US 2006/0015949 A1; previously cited).
The following are modified rejections addressing the amendments to the claims.
Regarding claims 1, 8, 9, 10 and 25, Karvelis teaches incubating a biological sample comprising human genomic DNA from brain cells with a Cas9t-oligonucleotide complex having binding affinity and selectivity for predefined loci (p. 1405, In vitro cleavage of genomic DNA by the Cas9t complex; and Supplementary Online Data, Human genomic DNA cleavage).
The incubation results in the fragmenting of the genomic DNA into fragments of interest at the targeted loci.
It is noted that human genomic DNA isolated from brain cells inherently contains chromosomal DNA.

However, Lonberg demonstrates that the benefits of using an agarose plug or “block” in genomic DNA manipulations was well-known.
Regarding claims 1, 12 and 28, Lonberg teaches embedding mammalian cells, e.g. human spermatocytes, in agarose plugs, e.g. blocks as a semi-solid biological sample. The cells are lysed and the DNA is incubated with nucleases in the form of restriction endonucleases under conditions that allow for enzyme diffusion and digestion (para. 561). The digest occurs in the absence of pulsed field gel electrophoresis because Lonberg teaches fragments are retrieved after digestion using pulsed-field electrophoresis (para. 562).
Regarding claims 14-15 and 27, Lonberg teaches fragments were retrieved from the gel using pulsed field electrophoresis (para. 562). The ordinary artisan recognize a number of ways in which to retrieve DNA from a gel, such as melting the gel or digesting a gel matrix using enzyme for the purpose of cloning, such as that taught by Lonberg.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Karvelis by incorporating the use of agarose plugs/blocks for embedding cells, lysing the embedded cells and manipulations techniques for the freed DNA as taught by Lonberg. One would be motivated to use the embedding of cells and DNA manipulation within agarose as taught by Lonberg because it is well known in the field that embedding in agarose protects the DNA from 
Regarding claim 13, the combination of Karvelis and Lonberg result in a method having the recited properties of claim 13 because the lysis of cells in a gel and the manipulation of DNA in a gel is well-known in the field to inherently protect DNA from shearing.

Response to the traversal of the rejections over Karvelis and Attwood
	The Remarks summarize the rejection and the response of the Examiner (p. 4-5). The Remarks argue neither of Karvelis and Lonberg teach DNA digestion in a semi-solid sample using oligonucleotide-directed nuclease (p. 5). The Remarks further argue that Karvelis is not done under semi-solid conditions and Lonberg uses a small restriction enzyme (p. 6). The Remarks further argue the migration of large proteins under an electric field is not relevant to the present claims as the digestion does not occur under one (p. 6). The Remarks argue it is improper to interchange oligonucleotide-directed nucleases with type II restriction enzymes (p. 6), such as NotI, which are 4-5 fold smaller than oligonucleotide-directed nucleases.
	The arguments have been fully considered but are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 
The arguments seem to argue that because of the size differences between enzymes like NotI and oligonucleotide-directed nucleases, one would have not combined the two references and it is surprising that oligonucleotide-directed nucleases would diffuse into agarose gel. As previously discussed, the ability of proteins to migrate through agarose gels is known to be a function of protein size and agarose concentration. The Examiner has previously discussed how, albeit under electrophoretic conditions, that larger proteins (1,000-5,000 kDa) can migrate and separate at a concentration of 1% agarose. While passive diffusion is different than electrophoretic conditions, the evidence still demonstrates that proteins larger than oligonucleotide-directed nucleases are able to navigate within a 1% agarose gel matrix. Lonberg uses a 0.5% agarose plug, which would be reasonably expected to restrict movement of proteins less than a 1% agarose gel does.
The issue raised by the Remarks revolve around whether one would expect an oligonucleotide-directed nuclease to freely diffuse in the 0.5% agarose plug of Lonberg.  Other scientific fields have demonstrated that passive diffusion of larger proteins within a 1% agarose gel readily occurs. For example, Gardner (Immunology. 1969. 17:71) demonstrates that antibodies/immunoglobulin from serum are able to diffuse into a 1% agarose gel (p. 72 and Fig. 1). Similarly findings are demonstrated by Hornbeck 
The Remarks provide no evidence as to why it would be unexpected or surprising that oligonucleotide-directed nucleases diffuse into an agarose gel based on their size. Furthermore, the claims do not require any particular oligonucleotide-directed nucleases and therefore are not limited to any particular size in terms of kDa. Secondly, while it may be unexpected that under some conditions (e.g. high agarose concentration or short time periods) that an oligonucleotide-directed nucleases would actually diffuse, the present claims do not require any particular conditions. In fact the method is done under conditions that allow for sufficient enzyme diffusion. The ordinary artisan would readily recognize and optimize for appropriate conditions based on the well-known relationships between diffusion time, agarose concentration and protein size that would allow for the Cas9t protein of Karvelis to diffusion into the an agarose plug as taught by Lonberg. 
While the particular enzyme of Lonberg may not be relevant to the claims, the enzyme of Karvelis for cleaving genomic DNA is and the embedding of cells in agarose for subsequent in-gel digestion of genomic DNA as taught by Lonberg is a well-known and characterized technique in the field. Both Karvelis and Lonberg are interested in 

Conclusion
	No claims allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634